DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/10/2021 has been entered.
 
The amendments and arguments presented in the papers filed 5/10/2021 ("Remarks”) have been thoroughly considered. The issues raised in the Office action dated 11/10/2020 listed below have been reconsidered as indicated:
a)	The rejections of: claims 27-29, 33, 34 and 36 under 35 U.S.C. 103 as being unpatentable over Gong (US 2003/0138941 A1) in view of Lee (WO 2008/090340 A2); and claims 30 and 31 under 35 U.S.C. 103 as being unpatentable over Gong (US 2003/0138941 A1) in view of Lee (WO 2008/090340 A2) as applied to claim 27, and in further view of Lane (US 2010/0143905 A1), are withdrawn in view of the amendments to claim 27.

New grounds of rejection necessitated by amendment are detailed below.

Election/Restrictions
New claim 38 depends from withdrawn claim 35 and is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/8/2020.

New claim 40 is a method claim and is included in Group II as originally designated in the Restriction Requirement dated 11/14/2019. New claim 40 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/8/2020.

Claim Interpretation
The following section has been maintained from the previous Office action.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claims 27 and 39 are drawn to a “kit” for HIV viral load test. The instant specification does not define the term kit and the term is broadly interpreted as encompassing any collection of reagents that are used together.

Claim 27 includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “reagents for reverse transcription of HIV viral RNA” in 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The limitation “reagents for reverse transcription of HIV viral RNA” is interpreted as having the following structure: reverse transcriptase (p. 11, lines 14-20).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim 27 requires “reagents required for…subsequent isothermal nucleic acid amplification of a product of the reverse transcription”. While the term “reagents” is generic and is modified by functional language regarding isothermal nucleic acid amplification, the claim specifies such reagents comprise “primers for specific amplification of HIV nucleic acid”. It is noted that the primers encompass only primers that may be utilized in an isothermal nucleic acid amplification technique.


Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The limitation “means for applying a pressure differential across the leukoreduction filter” is interpreted as having the following structure: a pump (Example 4).
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim 29 requires “an isotonic solution”. The intended use of the “isotonic solution” is for “diluting a sample of whole blood prior to leukodepletion of the sample”. The use does not limit the scope of the “isotonic solution”, which is an art recognized term, and the element broadly encompasses any isotonic solution.



Claim 31 includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “blood collector for collecting a sample of blood from a subject” in claim 31. The generic placeholder is “blood collector” which is not preceded by a structural modifier and the function does not provide or recite sufficient structure.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The limitation “blood collector for collecting a sample of blood from a subject” is interpreted as having the following structure: capillary tubes and microtainer (p. 4, lines 25-31).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 

Claim 33 This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “visually detectable label for labelling a product of the isothermal nucleic acid amplification and/or a chromatographic test strip for capturing and detecting a product of isothermal nucleic acid amplification” in claim 33.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof. A “visually detectable label” is interpreted as an art recognized term as having a structure that fluoresces, produces a detection product (e.g. enzymes such as HRP), etc. A “chromatographic test strip” is interpreted as an art recognized term as having a structures such as filter paper, cellulose membranes, etc.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed 
It is noted the claim encompasses embodiments in which only the “visually detectable label” is included or in which only the “chromatographic test strip” is include, in addition embodiments in which both are included.

Claim 34 includes one or more claim limitations that use the word “means” or “step” and are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth because the claim limitation(s) uses the word “means” that is coupled with functional language without reciting sufficient structure to perform the recited function and the “means” is not preceded by a structural modifier.  Such claim limitation(s) is/are: “means for extracting nucleic acids from a sample leukocyte depleted blood” in claim 34.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The limitation “means for extracting nucleic acids from a sample leukocyte depleted blood” is interpreted as having the following structure: a lysis buffer, a nucleic acid binding solid phase and an elution buffer (p. 12, lines 10-16).
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed 

Claim 39 includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “reagents for reverse transcription of HIV viral RNA and subsequent isothermal nucleic acid amplification of a product of the reverse transcription” in claim 39. The generic placeholder is “reagents” which is not preceded by a structural modifier and the function does not provide or recite sufficient structure.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The limitation “reagents for reverse transcription of HIV viral RNA and subsequent isothermal nucleic acid amplification of a product of the reverse transcription” is interpreted as having the following structure: reverse transcriptase, an RNA-dependent DNA polymerase, a DNA-dependent DNA polymerase, a DNA/RNA duplex-specific ribonuclease and a DNA-dependent RNA polymerase (p. 11, lines 14-20).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 37 and 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	The following are new rejections addressing the amendments to the claims.
Regarding claims 37 and 39, the claims each state “depletes at least 99.9% of leukocytes from a whole blood sample or a diluted whole blood sample” in regards to a “leukoreduction filter”. The state sets forth an intended use, function or property of the leukoreduction filter. Product claims, including the presently claimed “kits” are defined by their structural features/element and not by the function, properties or intended uses. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gong (US 2003/0138941 A1) in view of Lee (WO 2008/090340 A2; cited on the 9/18/18 IDS).
The following are modified rejections addressing the amendments to the claims.
Regarding claim 39, Gong teaches a kit in the form of a sample-preparation integrated, disposable, microfluidic device. The device includes a micro-filter sized to trap white blood cells, making it a leukoreduction filter because it selectively depletes or traps leukocytes from a human blood sample. See para. 15, 64 and 67. The device further includes reagents for amplification reactions (para. 74). Gong further teaches the amplification may be isothermal amplification (para. 76), such as NASBA (para. 197). See also, para. 17 describing how the device is used.
While Gong teaches the above elements and suggests providing reagents for amplification such as NASBA, Gong does not specifically teach the reagents of claims 27 and 36 or why one would select NASBA over any other of the suggested amplification techniques.
However, Lee demonstrates that the reagents for isothermal were well-known and included an RNA-dependent DNA polymerase, a DNA-dependent DNA polymerase, a DNA/RNA duplex-specific ribonuclease, and a DNA-dependent RNA polymerase (p. 5). See, also p. 1 and 18.
Lee further teaches that the reactions of an isothermal process occur simultaneously in a single tube and are carried out under conditions that do not require a thermocycler (p. 2).

While Gong teaches a “leukoreduction filter” as noted above, Gong is silent regarding the percentage of leukocytes that are trapped by the filter. However, the filter of Gong has a structure encompassed by the broad scope of a “leukoreduction filter” and thus is presumed to have the same properties as the claimed “leukoreduction filter”, i.e. the ability to deplete at least 99.9% of leukocytes”.
Alternatively, the ordinary artisan being interested in using the device of Gong to trap leukocytes would have optimized the structure of the filter for maximum trapping of leukocytes. Thus, the ability to deplete or capture 99.9% of leukocytes is a parameter that can be achieved through optimizing the structure of the filter of Gong. Such routine optimization is within the skill level of the ordinary artisan and is routinely preformed and filter designed to selectively trap leukocytes are commercially available and known in the art as evidenced by the instant specification.

Claims 27-31, 33-34, 36-37 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Al-Muharrmi (J Acquir Immune Defic Syndr. 2008. 48(2):224-225; cited on the 9/18/2018 IDS) and Revets (Journal of Clinical Microbiology. 1996. 34(5):1058-1064).	The following are new rejections necessitated by the amendments to the claims.
Regarding claims 27, 36, 37 and 39, Al-Muharrmi teaches a collection of reagents and materials or “kit” that are used to assay HIV-1 viral loads after leukodepletion.
The collection of reagents and materials includes a “leukoreduction filter” which selectively depletes and achieves a 3- to 4-log removal of leukocytes (p. 224-225). It is noted the instant specification states that 3- to 4-log removal, e.g. greater than 3 log, is equivalent to a greater than 99.9% reduction of leukocytes (p. 4, lines 2-4). Thus, the leukoreduction filters of Al-Muharrmi have the structural features necessary to deplete at least 99.9% of leukocytes from a blood sample.
The collection of reagents and materials includes reagents for the reverse transcription of HIV viral RNA (p. 224) and reagents to specific to amplify the reverse transcription product of the HIV viral RNA (p. 224).
Regarding claim 28, Al-Muharrmi teaches a blood collection pack that filters blood via gravity (p. 224), which creates a pressure differential across the leukoreduction filter. The blood collection pack includes a means (e.g. a hook or a hole through which a hook may be placed or is made of a flexible material that allows one to squeeze the device) that allows the device to use gravity to apply the pressure differential across the filter.
The “means” of Al-Muharrmi is an obvious variant of the pump encompassed by the present claim.
Regarding claim 29, Al-Muharrmi teaches EDTA as an isotonic solution within a tube (p. 224). It is noted the use of the isotonic solution is described as being for diluting a sample of whole blood prior to leukodepletion of the sample. The described use of the isotonic solution does not structurally differentiate the complained component from the EDTA solution described by Al-Muharrmi.
Regarding claim 30, Al-Muharrmi teaches the materials include a blood collection pack (p. 224). The ordinary artisan would recognize that such a device would include a sharp, pointed instrument or “lancet” that would be used to draw blood from a subject.
Regarding claim 31, Al-Muharrmi further teaches a blood collector in the form of a blood collection pack or an EDTA tube (p. 224). The two materials taught by Al-Muharrmi are obvious variants of the capillary tubes and microtainer encompassed by the present claims.
While Al-Muharrmi teaches the above collections of reagents and materials to remove leukocytes from blood and amplify HIV RNA, Al-Muharrmi does not specifically teach reagents required for isothermal amplification comprising primers for specific amplification of HIV nucleic acids (claims 27 and 39) or a label for detecting the isothermal nucleic acid amplification product (claim 33) or the reagents of claim 36.
However, Revets demonstrates that isothermal amplification of HIV nucleic acids using primers has been well-known and commercially available for over a decade.
Regarding claims 27, 39 and 36, Revets teaches that a commercial kit was known that had reverse transcriptase, RNA polymerases, RNases and used primers to amplify HIV-1 viral RNA (p. 1058-1059). Revets further teaches that NASBA is 
An RNA-dependent DNA polymerase, a DNA-dependent DNA polymerase, a DNA/RNA duplex-specific ribonuclease, and a DNA-dependent RNA polymerase are well-known components of a NASBA assay.
Regarding claim 33, Revets teaches a visually detectable label for labeling the amplification product (p. 1059).
It would have been prima facie obvious to the ordinary artisan to have substituted the PCR reagents of Al-Muharrmi with the NASBA reagents of Revets for the amplification of HIV-1 viral RNA. One would have been motivated to make such a modification because it results in a collection of reagents that do not require the use of a thermocycler (i.e. a “PCR machine”) and uses less sample to detect HIV-1 viral RNA. The modification has a reasonable expectation of success because it simply replaces one known set of reagents with another known set of reagents for the amplification of HIV-1 viral RNA.
Regarding claim 34, Al-Muharrmi teaches reagents for the concentration of RNA at high-speed centrifugation, alcoholic extraction of RNA (p. 224) and Revets teaches RNA extraction from plasma by a guanidinium thiocyanate-silica-based extraction method (Table 1). The reagents of Al-Muharrmi and Revets are obvious variants of a lysis buffer, a nucleic acid binding solid phase and an elution buffer encompassed by the present claim.

Conclusion
	No claims allowed.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH G DAUNER whose telephone number is (571)270-3574.  The examiner can normally be reached on 7 am EST to 4:30 EST with second Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712700731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JOSEPH G. DAUNER/Primary Examiner, Art Unit 1634